Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 24, 2015

                                           No. 04-15-00081-CR

                                         IN RE Carlton STROUD

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        On February 18, 2015, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on February 24, 2015.



                                                            PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court




1
 This proceeding arises out of Cause No. 1997CR3770, styled The State of Texas v. Carlton Stroud, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.